IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

TRENELL CLARK, Case No. 1:19-cv-989
Plaintiff, : Judge Matthew W. McFarland

Magistrate Judge Stephanie K. Bowman
vs.

BEST CHOICE TRANSPORTATION,

Defendant.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATION (Doc.
4)

 

The Court has reviewed the Report and Recommendation of United States
Magistrate Judge Stephanie K. Bowman (Doc. 4), to whom this case is referred pursuant
to 28 U.S.C. § 636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS

the Report and Recommendation in its entirety.

IT IS SO ORDERED.
Head, whl p
By:

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE
